Citation Nr: 0923569	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-38 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to 
October 1960.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disorder was first diagnosed 
many years after service and has not been linked by competent 
evidence to his service.

2.  An unappealed June 1976 rating decision denied service 
connection for residuals of a bilateral knee injury on the 
basis that there was no evidence of a knee injury in service, 
and since the Veteran's right and left knee disabilities were 
first documented many years after his separation from active 
duty.  

3.  The additional evidence received since that June 1976 
rating decision still does not suggest the Veteran has a 
right or left knee disorder as a result of his military 
service.  


CONCLUSIONS OF LAW

1.  A bilateral food disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303, 3.304 (2008).

2.  The June 1976 rating decision that denied service 
connection for residuals of a bilateral knee injury is final.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R.§§ 20.302, 
20.1103 (2008).

3.  The additional evidence submitted since that June 1976 
rating decision is not new and material, and the claims for 
service connection for right and left knee disabilities are 
not reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the issues on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  



In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2005, prior to the initial adjudication of his 
claims in July 2006, the preferred sequence.  As for the 
Dingess requirements, the letter did not inform the Veteran 
of how a downstream disability rating and effective date are 
assigned and the type evidence impacting those 
determinations.  However, the Board finds that he has not 
been prejudiced by this, because his bilateral foot and knee 
disabilities are not being service connected, so a downstream 
disability rating and effective date are not being assigned 
in this case.  Thus, these downstream elements of his claims 
are ultimately moot, so not receiving VCAA notice concerning 
these downstream elements of his claims is inconsequential, 
i.e., harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102.  

With respect to the petition to reopen claims for service 
connection for right and left knee disabilities, the December 
2005 letter complies with the Court's holding in Kent, supra, 
in that it included the criteria for reopening a previously 
denied and unappealed claim for service connection for right 
and left knee disabilities, the criteria for establishing 
service connection for these disabilities, and information 
concerning why the claims were previously denied by the RO in 
the prior and unappealed June 1976 rating decision.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed of what evidence was 
necessary to substantiate the elements required to establish 
his claims for service connection for right and left knee 
disabilities that were found insufficient in the previous 
denial.  

The Board also finds that VA fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made 
all necessary attempts to obtain all relevant medical and 
other records identified by the Veteran and his 
representative.  The Veteran also was afforded a VA 
examination in April 2009 to determine whether his bilateral 
foot disability is related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  And with respect to the 
petition to reopen his claims for service connection for 
right and left knee disabilities, the VCAA left intact the 
requirement that a Veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  In any event, the 
April 2009 VA examination report includes a medical opinion 
addressing whether the Veteran's right and left knee 
disabilities are related to service.  Accordingly, the Board 
finds that no further development is necessary to meet the 
requirements of the VCAA or the Court.



II.  Service Connection for a Bilateral Foot Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus (i.e., link) between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  VA regulations also recognize that arthritis is a 
chronic condition that is presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran's induction examination makes no 
reference to foot problems, including pes planus, at the time 
he entered service in October 1958.  It therefore must be 
presumed that he entered service in sound condition.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  See also 
VAOPGCPREC 3-2003.  The Veteran claims that he injured both 
feet during numerous parachute jumps while on active duty.  
His DD Form 214 indicates he was awarded the 
Parachutist Badge, thereby confirming he most likely had 
numerous jumps in service as he is alleging.  But his service 
treatment records (STRs) make no reference to any kind of 
foot injury while on active duty, in that or any other 
capacity.  His separation examination report dated in August 
1960 notes that he had third-degree pes planus (flat feet), 
but that this condition was "non sympt[omatic]."  Thus, in 
the absence of any evidence of a foot injury or a chronic 
foot disability in service, including as a residual of 
repeated parachute jumping, the STRs provide highly probative 
evidence against the Veteran's claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996

Post-service medical records also provide highly probative 
evidence against the Veteran's claim that he incurred a 
bilateral foot disability in service.  The first evidence of 
a foot disability is noted in a July 1975 report from D.S., 
M.D., which notes the presence of degenerative disease of the 
talar-navicular joint of the left foot.  A triple arthrodesis 
was performed at that time.  Dr. D.S., however, did not offer 
an opinion concerning the etiology or date of onset of the 
Veteran's right navicular joint disease.  

In a May 2007 report, S.B., M.D., noted the Veteran's history 
of multiple injuries to his ankles and feet as a paratrooper 
in the military.  Dr. S.B. then stated that, "because of 
those injuries from being a paratrooper, he underwent triple 
arthrodesis by Dr. [D.S.] in1978."  This opinion, at first 
glance, would appear to support the Veteran's claim.  The 
Board emphasizes, however, that since an in-service injury 
has not been confirmed in the STRs, Dr. S.B.'s opinion has no 
probative value.  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (the mere fact that the Veteran's history is recorded 
in medical records does not transform it into a competent 
medical opinion).  The Board notes that it may not disregard 
a favorable medical opinion solely on the rationale it was 
based on a history given by the Veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, since the 
Board finds that the Veteran's statements concerning 
bilateral foot injuries in service lacks credibility - as 
shown by the absence of a foot problems in the STRs - the 
Veteran's incredible statements, in turn, render Dr. S.B.'s 
opinion not credible.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

In addition, an April 2009 VA examination report also 
provides highly probative evidence against the Veteran's 
claim.  At that time, the examining physician indicated that 
he had reviewed the claims file.  During the interview, the 
Veteran reported that he had injured both feet during 
multiple parachute jumps in service, but then later reported 
that he first noticed bilateral foot pain in the early 1970s 
- approximately ten years after his separation from active 
duty.  The examiner also pointed out that the Veteran was not 
treated for any kind of injury to either foot in service.  

The examiner noted that both the enlistment and discharge 
examinations document bilateral pes planus - although, as 
already pointed out by the Board, only the discharge 
examination report notes the presence of third degree pes 
planus, non-symptomatic, while the entrance examination 
report makes no reference to this condition.  In any event, 
the examiner's finding is inconsequential, since the examiner 
later concluded that the Veteran's pes planus is a congenital 
condition which had only natural progression.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2008)(a preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease).  

The examiner then explained that, since the Veteran never 
sought treatment for foot problems in service, there was no 
chronicity or continuity of care.  The Veteran's history also 
included the 1975 surgery to the talonavicular joint of the 
right foot by Dr. D.S., as well as repair of hammertoes 
involving the second, third, and fourth toes in 1983.  A 
physical examination of the feet revealed residuals of a 
hammertoe release involving the third and fourth toes of the 
right foot, as well as the second, third, and fourth toes of 
the left foot.  A scar was also present on the right ankle 
secondary to the triple talonavicular fusion.  Bilateral pes 
planus was also noted.  The examiner then concluded that none 
of the Veteran's current foot problems were caused by or a 
result of his active military service.  

Based on the foregoing, the Board finds no basis to grant the 
Veteran's claim for service connection for a bilateral foot 
disability.  None of the treatment records pertaining to the 
Veteran's feet includes a medical opinion concerning the 
etiology or date of onset of his foot problems.  As such, 
none of these records indicates that either foot disability 
is related to service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."); see also Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Although Dr. 
S.B. recorded the Veteran's history that his bilateral foot 
disability is related to in-service injuries as a 
paratrooper, since the Board does not find the Veteran's 
statements concerning these injuries to be credible, Dr. 
S.B.'s opinion also is not credible.

In addition to the lack of medical evidence linking the 
Veteran's foot disabilities to service, the Board also points 
out that the ten-year gap between the Veteran's separation 
from active duty in October 1960 and the first onset of foot 
problems in the early 1970s provides compelling evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

But even more fatal to the Veteran's claim is the fact that a 
VA examiner also concluded that none of the Veteran's current 
foot problems are related to his military service.  Since 
this opinion is based on a review of the pertinent medical 
history, is consistent with the evidence of record, and is 
supported by sound medical rationale, it provides compelling 
evidence against the Veteran's claim.  Simply stated, the VA 
examiner applied valid medical analysis to the significant 
facts of this case in reaching his conclusion.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.)

In addition to the medical evidence, the Board has also 
considered the Veteran's own lay statements in support of his 
claim.  While he may well believe that his bilateral foot 
disability is related to service, as a layperson without any 
medical training and expertise, the Veteran is simply not 
qualified to render a medical opinion in this regard.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  The Veteran is 
competent to comment on his symptoms (i.e. foot pain), but 
not the cause of these symptoms.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral foot disability.  As such, 
there is no reasonable doubt to resolve in the Veteran's 
favor, and his claim must be denied.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Whether New and Material 
Evidence has been Submitted to Reopen 
Claims for Service Connection for 
Right and Left Knee Disabilities

The Veteran also claims that he injured both knees while on 
active duty, and is therefore seeking service connection for 
right and left knee disabilities.  However, the Board must 
first determine whether new and material evidence has been 
submitted to reopen his claims since an unappealed, and 
therefore final, rating decision in June 1976 denied service 
connection for residuals of a bilateral knee injury.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In June 1976, the RO denied service connection for residuals 
of a bilateral knee injury on the basis that there was no 
evidence of an injury to either knee in service.  The STRs 
showed that he was hospitalized in May 1959 for a contusion 
of the left hip after falling through a bridge floor; 
however, a knee injury was not reported at that time or at 
any other time in service.  The RO also pointed out in its 
June 1976 decision that the Veteran developed a bilateral 
knee disability many years after leaving the military.  
Treatment records from Dr. D.S., dated from July 1975 to May 
1976, showed treatment for a torn medial meniscus of the 
right knee and a torn medial and lateral meniscus of the left 
knee.  Treatment consisted of a medial and lateral 
meniscectomy of the left knee and a lateral meniscectomy of 
the right knee.  Dr. D.S., however, did not relate either 
knee disability to service.  

In June 1976, therefore, the RO denied the Veteran's claim on 
the basis that there was simply no medical evidence of a knee 
injury in service, and that problems with his knees were not 
documented until many years after his separation from active 
duty.  The Veteran was notified of the June 1976 rating 
decision and of his appellate rights in a letter dated later 
that same month.  But since he did not seek appellate review 
within one year of notification, that decision became final 
and binding on him based on the evidence then of record and 
is not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In November 2005, the Veteran attempted to reopen his claim 
for service connection for "bil[ateral] knee injuries due to 
parachute jumps."  Under VA law and regulation, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim. 38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since the June 
1976 rating decision.  Since that decision, the Veteran has 
submitted medical records showing continued treatment for his 
bilateral knee disabilities.  In particular, records from 
Lee's Summit Hospital show that he underwent a total right 
knee replacement in October 1999 and a total left knee 
replacement in March 2000 for his degenerative joint disease 
of the knees.  Other records show follow-up treatment after 
these procedures.

These records are "new" in that they did not exist at the 
time of the final June 1976 rating decision.   However, since 
none of these records indicates that the Veteran's knee 
disabilities had their onset in service or during the one 
year presumptive period after service, they are not material 
to the central issue in this case.  In other words, these 
newly submitted medical records neither relate to an 
unestablished fact necessary to substantiate the claims nor 
raise a reasonable possibility of substantiating the claims.  
Thus, the medical records submitted since the June 1976 
rating decision cannot serve as grounds for reopening the 
claims.  See 38 C.F.R.      § 3.156.

Also new is the April 2009 VA examination report.  However, 
since this report includes a medical opinion that the 
Veteran's bilateral knee condition was not caused by or a 
result of active military service, it is goes without saying 
that it does not raise a reasonable possibility of 
substantiating the claim.  Hence, this report is not material 
to the central issue in this case.

In addition to the newly submitted medical evidence, the 
Board has also considered the Veteran's own lay statements in 
support of his claim.  These statement are merely cumulative 
of his prior statements in June 1976 that he injured both 
knees during numerous parachute jumps while in the military.  
But even assuming that these statements are new, the Board 
emphasizes that statements provided by the Veteran are still 
not material within the meaning of 38 C.F.R. § 3.156.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

As a whole, the evidence received since the June 1976 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
June 1976 rating decision remains final and the appeal is 
denied.  To reopen his claims, the Veteran needs to submit 
medical evidence showing that the his right and left knee 
disabilities are somehow related to service.


ORDER

The claim for service connection for a bilateral foot 
disorder is denied. 

The petition to reopen the claim for service connection for a 
right knee disorder is denied.

The petition to reopen the claim for service connection for a 
left knee disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


